DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 02/21/2020 is being considered in the examination of this application.
Election/Restrictions
3.	Applicant’s election without traverse of Invention I drawn to claims 1-11 in the reply filed on 10/07/2022 is acknowledged.
4.	Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2022.
Examiner’s Note
5.	The applicant is reminded that the functional recitation of limitations in claims 1, 3-4, 6, 8, 10 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first processor” and the “second processor” in claim 1, the “one or more sensors” as well as the “sensors is positioned within the payload” in claim 5, the “rail system defining a plurality of opposing apertures… is interposed between the plurality of apertures” in claim 6, the “spool” in claims 8-9, and the “electric rotary joint” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both a support structure as seen in FIGS. 4-5 as well as an undisclosed element on frame 30 in FIG. 4.  
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
	a.	para. [0031]: reference numeral 25;
	b.	para. [0045]: reference numeral 52.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
9.	The disclosure is objected to because of the following informalities: 
a.	para. [0017]: the term “additional the UAS” appears to be a grammatical error and should be revised. 
Appropriate correction is required.
Claim Objections
10.	Claim 1 is objected to because of the following informalities:  
a.	Claim 1, lines 8-9: the terms “the fixture” should be rewritten as --the flexible fixture--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 1 recites the limitation “the surface” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
14.	Claim 1, lines 14-17, recites the limitation “the base station comprising: … a second processor” which renders the claim uncertain, since it is unclear if the base station requires multiple processors or whether a single processor that is being recited as the second processor. As best understood, the base station requires a processor. 
15.	Claim 3 recites the limitation “the UAS frame” in line 2. There is insufficient antecedent basis for this limitation in the claim.
16.	Claim 7, lines 1-3, recites the limitation “a rail system defining a plurality of opposing apertures, wherein the rail system is interposed between the plurality of apertures” which renders the claim vague and indefinite, since it is unclear as to exactly how a rail system which defines a plurality of apertures is also claimed as being between the very apertures that it is defining. Per the applicant’s disclosure, in particular FIG. 9 it appears that the ROV housing comprises of aft rails and forward apertures for accommodating the propulsion devices and does not appear to illustrate a rail system between the opposing apertures. Furthermore, while the term “rail system” is a term of the art, the applicant’s application of the term is not consistent with the understanding of such term in the art. As best understood in light of the applicant’s disclosure, the term rail system is being interpreted as a cover/housing or at least a portion of the cover/housing of the ROV. See MPEP 2111.01(IV).
17.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 which recites “the UAS frame comprises a plurality of spaced- apart legs allowing the UAS frame to float on the body of water” is exactly the same as “the UAS frame comprises a plurality of spaced-apart legs allowing the UAS frame to float on the body of water” recited in claim 3. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim(s) 1-6, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marom (US 2017/0267345 A1), in view of Clark et al. (US 20210261248 A1), hereinafter “Clark”.
21.	Regarding Claim 1, Marom discloses a system (Abstract and para. [0047]; system 10 as seen FIGS. 1A-1B) comprising:
	an unmanned aerial system (UAS) (paras. [0047]-[0051]; UAS 12) comprising; 
a support structure configured to receive a payload (para. [0052]; support structure 24 for receiving payload 18 as seen in FIGS. 1A-1B), wherein the payload is configured to deploy from the support structure to a location on or beneath the surface of a body of water (paras. [0011], [0015], [0021], [0029], [0061]-[0063], [0075] and [0078]; payload 18 deployed from support structure 24 via winch 30 as seen in FIGS. 1A-3, the limitations regarding the location of deployment of the payload with respect to the water is a statement of intended use and is therefore not required per the claimed invention);   
a winch (30) configured to selectively deploy the payload (18) from the support structure (24) using a flexible fixture (paras. [0057]-[0063]; flexible fixture 28) comprising a first portion and a second portion (FIGS. 1B-3), wherein the first portion of the fixture is connected to the UAS (12) and the second portion of the fixture (28) is connected to the payload (18), and wherein the fixture is configured to wirelessly transmit data and/or information from the payload to the UAS (paras. [0077]; fixture 28 configured for wireless transmission of data/information from payload 18 to UAS 12); 
a first processor configured to receive and analyze data and/or information transmitted from the payload via the flexible fixture (paras. [0047], [0057], [0068]-[0069] and [0077]); and 
a base station in communication with the UAS (para. [0051]; a base station such a remote control center in communication with UAS 12), the base station comprising: 
Maron is silent regarding a non-transitory computer readable medium having program instructions stored thereon; and a second processor operable to execute the program instructions to wirelessly transmit and receive data and/or information from the UAS or the flexible fixture when the payload is deployed on or beneath the surface of the body of water.
	Clark discloses a wirelessly controlled flying and submerging device (Clark Abstract and FIGS. 1-2 and 4) comprising a base station in communication with the UAS (para. [0096]; a base station such as common station 500 in communication with UAS 400 as seen in FIG. 4), the base station (500) comprising:
a non-transitory computer readable medium having program instructions stored thereon; and 
a second processor operable to execute the program instructions to wirelessly transmit and receive data and/or information from the UAS when the payload is deployed on or beneath the surface of the body of water (paras. [0096], [0099]-[0100] and [0102]-[0105]; base station 500 comprising of a computer 520 and RF transmitter 550 such that ground station 500 is capable of wirelessly transmitting or receiving data/information from UAS 400 when payload 420 is on or beneath the surface of the body of water, furthermore computers by definition comprise of a non-transitory computer readable medium having program instructions as well as a processor operable to execute program instructions to wirelessly transmit and receive data/information). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Maron as taught by Clark such that the base station comprises a non-transitory computer readable medium having program instructions stored thereon and a second processor operable to execute the program instructions to wirelessly transmit and receive data and/or information from the UAS for the predictable advantage of providing the base station with conventional means for facilitating communication between a unmanned aerial system and the remote base station. 
22.	Regarding Claim 2, modified Marom discloses (see Marom) the system of claim 1, wherein the payload is a remotely operated (ROV) (paras. [0072]-[0078] and claim 39)  and the flexible fixture is a tether (paras. [0057; flexible fixture 28 defined as a tether which is by definition a tether).
23.	Regarding Claim 3, modified Marom discloses (see Marom) the system of claim 1, wherein the support structure (24) is housed within a frame of the UAS (a frame such as a body of UAS 12 as seen in FIGS. 1A-1B), and wherein the UAS frame comprises a plurality of spaced-apart legs allowing the UAS frame to float on the body of water (paras. [0021] and [0075]; payload 18 of the UAS comprising floating legs 50 as seen in FIG. 6A, therefore the UAS 12 which comprises of payload 18 having the floating legs 50 is capable of allowing the UAS 12 frame to float on the body of the water, furthermore the allowing the UAS frame to float on the body of the water is a statement of intended and is not required per the claimed invention). 
24.	Regarding Claim 4, see the rejection above, regarding claim 3. 
25.	Regarding Claim 5, modified Marom discloses (see Marom) the system of claim 1, wherein the UAS further comprise one or more sensors and or more cameras, wherein at least one of the sensors is positioned within the payload (paras. [0047], [0048] and [0051]; UAS 12 comprising cameras as well as sensors, and camera 22 is positioned within payload 18, cameras by definition comprises of sensors).
26.	Regarding Claim 6, modified Marom discloses (see Marom) the system of claim 2, wherein the payload comprises one or more thrusters and wherein the thrusters are configured to propel the payload within the body of the water (paras. [0027]-[0030] and [0076]-[0079]; payload 18 comprising a marine propulsion arrangement including propellers such that payload 18 is capable of propelling on or within a body of water).
27.	Regarding Claim 8, modified Marom discloses (see Marom) the system of claim 1, wherein the winch (30) comprises a spool (para. [0062]; spool 32 as seen in FIG. 3), and wherein the flexible fixture (28) is wound on the spool (32) when the payload is mounted to the support structure (FIGS. 1-3).
28.	Regarding Claim 10, modified Marom discloses (see Maron) the system of claim 1, wherein the payload is configured to communicate directly with the base station when the flexible fixture is broken or disconnected (para. [0051], [0053]-[0054]; payload 18 is configured to communicate directly to the base station via camera 22, and decoupling system 26 utilized for detaching the payload 18 from the UAS 12, as such payload 18 is capable of direct communication with the base station when the flexible fixture 28 is broken or disconnected). 
29.	Regarding Claim 11, modified Marom discloses (see Marom) the system of claim 2, wherein the tether comprises a power-transmission wire (para. [0058]). 
	Modified Marom is silent regarding the tether comprises specifically a data-transmission wire and/or fiber optic line. 
	Clark discloses a wirelessly controlled flying and submerging device (Clark Abstract and FIGS. 1-2 and 4) wherein the tether comprises a data-transmission wire and/or fiber optic line (para. [0067]-[0068]; tether 115 comprises a data-transmission wire).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Marom to use the arrangement of Clark, as a known data-transmission wire for a tether arrangement for the purpose of providing the system with transmission means for facilitating the transmission of data/information between a UAS and a deployable payload.



30.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marom (US 2017/0267345 A1) and Clark et al. (US 20210261248 A1) as applied to claim 2 above, and further in view of Tonge et al. (US 2012/0180711 A1), hereinafter “Tonge”.
31.	Regarding Claim 7, modified Marom discloses the system of claim 2, wherein the ROV comprises a rail system (para. [0076]; rail system 60 as seen in FIG. 6B).
	Tonge discloses an unmanned underwater vehicle (UUV) (Tonge Abstract, para. [0001] and FIGS. 1-2) comprising of a rail system (18) defining a plurality of opposing apertures (26), wherein the rail system (18) is interposed between (FIG. 1) the plurality of apertures (26).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Marom to use the arrangement of Tonge, as a known arrangement a rail system and plurality of apertures for the propose of providing a ROV with structural means necessary for facilitating movement of the ROV on or beneath a surface of water. 

32.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marom (US 2017/0267345 A1) and Clark et al. (US 20210261248 A1) as applied to claim 1 above, and further in view of Azevedo et al. (US 9981755 B2).
33.	Regarding Claim 9, modified Marom discloses (see Marom) the system of claim 1, wherein the winch (30) comprises one motor at one end of the spool (para. [0062]; motor 36 at an end of spool 32 as seen in FIG. 3).
	Marom is silent regarding an electrical rotary joint.
	Azevedo discloses a winch (Azevedo Abstract and FIG. 1) comprising one motor and an electrical rotary joint at one end of the spool (col. 3, ln. 36-38, ln. 47-54 and col. 4, ln. 53-63; motor 2.31 and an electrical rotary joint at one end of spool 2.4 of winch 2.3 as seen in FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Marom to use the arrangement of Azevedo, as a known arrangement of a motor and electrical rotary joint for a winch for the purpose optimizing the transmission of electricity and data between a UAS and a deployable payload.  




















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Sopper et al. (US 2019/0047707 A1), Palmer et al. (US 2018/0050797 A1), Shaw (US 2009/0008499 A1), Nissen (US 2021/0147043 A1), Sikora et al. (US 11142316 B2), Jones et al. (US 9457900 B1), Silanksy et al. (US 2005/0230527 A1) disclose systems, each comprising a UAS, a winch, a tether system and a deployable and submersible vehicle.	
McCabe et al. (US 2015/0274260 A1) discloses a winch, a tether system and a deployable and submersible vehicle.
	Kasier et al. (US 2017/0113773 A1) discloses an ROV. 
	Pieterkosky (US 2019/0135393 A1), Gordon, II (US 2020/0385093 A1) and Jamieson et al. (US 9387911 B2) disclose tethered ROV system systems.
	Vincent (US 5774421 A) discloses an electric rotary joint of a winch. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642